ORDER

PER CURIAM.
AND NOW, this 4th day of December, 2013, the Petition for Allowance of Appeal is hereby GRANTED, LIMITED TO *351petitioner’s first issue concerning the appropriate evidentiarystandard to apply to her receipt of retirement benefits in determining voluntary retirement from the workforce. The order of the Commonwealth Court is VACATED as to this issue, and the case is REMANDED to the Commonwealth Court for reconsideration in light of our decision in City of Pittsburgh v. WCAB (Robinson), 620 Pa. 345, 67 A.3d 1194, 1209 (2013) (“There is no presumption of retirement arising from the fact that a claimant seeks or accepts a pension ...; rather, the worker’s acceptance of a pension entitles the employer only to a permissive inference that the claimant has retired.”). Allocatur is denied as to all other issues.
Jurisdiction relinquished.